Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 1 of 14 Page ID #:145



                                                                   FILED
                                                         CLERK, U.S. DISTRICT COURT



                                                            Sept. 11, 2020
                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                  KH
                                                         BY: ___________________ DEPUTY
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 2 of 14 Page ID #:146
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 3 of 14 Page ID #:147
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 4 of 14 Page ID #:148
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 5 of 14 Page ID #:149
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 6 of 14 Page ID #:150
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 7 of 14 Page ID #:151
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 8 of 14 Page ID #:152
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 9 of 14 Page ID #:153
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 10 of 14 Page ID #:154
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 11 of 14 Page ID #:155
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 12 of 14 Page ID #:156
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 13 of 14 Page ID #:157
Case 8:19-cv-00768-GW-JC Document 25 Filed 09/11/20 Page 14 of 14 Page ID #:158
